DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10375471.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Patent No. 10375471
Instant Application No. 16816523
1. 	An audio device comprising: 
a cylindrical housing including: 
a top portion having an exterior surface; 
a bottom portion having an exterior surface; 
a first loudspeaker disposed within the top portion of the cylindrical housing, the first loudspeaker oriented to emit 
a second loudspeaker disposed within the bottom portion of the cylindrical housing, the second loudspeaker oriented to emit sound towards the top portion of the cylindrical housing; 
an audio diffuser positioned between the top portion of the cylindrical housing and the bottom portion of the cylindrical housing, the audio diffuser interposed between the first loudspeaker and the second loudspeaker to diffuse sound radially outward from the cylindrical housing; 
a first plurality of protrusions positioned around the exterior surface of the top portion of the cylindrical housing; and a second plurality of protrusions positioned around the exterior surface of the bottom portion of the cylindrical housing; and 
a cylindrical sleeve including: 
a partially enclosed base end; 
an open end; 
a cylindrical wall extending between the partially enclosed base end and the open end, the cylindrical wall having an interior surface and an exterior surface; and 
multiple openings extending through the cylindrical wall positioned proximate to the partially enclosed base end. 
2. 	The audio device of claim 1, further comprising: 
an alignment element disposed on the interior surface of the cylindrical wall of the cylindrical sleeve; 
a first magnetic element disposed on the partially enclosed base end of the cylindrical sleeve or the interior surface of the cylindrical wall of the sleeve; 
an indentation disposed on an exterior surface of the bottom portion of the cylindrical housing and configured to engage with the alignment element; and 
a second magnetic element disposed on the exterior surface of the bottom portion of the cylindrical housing and configured to engage with the first magnetic element. 
3. 	The audio device of claim 1, further comprising: 
an opening extending through the partially enclosed base end of the cylindrical sleeve; and 
a plug located on the bottom portion of the cylindrical housing, the plug resting within the opening and extending into or at least partially through the opening. 
4. 	The audio device of claim 1, wherein the audio diffuser includes: 
a convex dome oriented with an apex of the convex dome towards the first loudspeaker; and 
a bell-shaped portion oriented with an apex of the bell-shaped portion towards the second loudspeaker. 
5. 	The audio device of claim 1, further comprising at least one of: 
a first plurality of depressions disposed on the interior surface of the cylindrical sleeve, wherein each first depression of the first plurality of depressions is positioned to align with a corresponding protrusion of the first plurality of protrusions; or 
a second plurality of depressions disposed on the interior surface of the cylindrical sleeve, wherein each second depression of the second plurality of depressions is positioned to align with a corresponding protrusion of the second plurality of protrusions. 
6. 	An electronic device comprising: 
a housing including: 
a top portion having an exterior surface; 
a bottom portion having an exterior surface; 
first protrusions extending radially outward from a perimeter of the top portion of the housing; and 
second protrusions extending radially outward from a perimeter of the bottom portion of the housing; and 
a sleeve including: 
a partially enclosed base end; 
an open end; and 
a wall extending between the partially enclosed base end and the open end, the wall having an interior surface and an exterior surface. 
7. 	The electronic device of claim 6, further comprising at least one of: 
first depressions disposed on the interior surface of the wall, wherein each first depression of the first depressions is configured to engage with a corresponding protrusion of the first protrusions; or 
second depressions disposed on the interior surface of the wall, wherein each of the second depressions is configured to engage with a corresponding protrusion of the second protrusions. 
8. 	The electronic device of claim 6, further comprising: 
at least one first alignment element disposed on at least one of the partially enclosed base end or the interior surface of the wall; and 
at least one second alignment element disposed on at least one of the bottom portion of the housing or the exterior surface of the bottom portion, wherein the at least one second alignment element is configured to engage the at least one first alignment element. 
9. 	The electronic device of claim 6, wherein the sleeve includes a grill surrounding at least a portion of the exterior surface of the sleeve, and wherein the grill comprises fabric, plastic, wood, or a combination thereof. 
10. 	The electronic device of claim 6, further comprising: 
at least one first magnetic element positioned on the partially enclosed base end of the sleeve; and 
at least one second magnetic element positioned on the bottom portion of the housing, the at least one second magnetic element configured to engage with the at least one first magnetic element. 
11. 	The electronic device of claim 6, further comprising: 
at least one first alignment element disposed on at least one of the partially enclosed base end or the interior surface of the wall; 
at least one first magnetic element disposed on the at least one first alignment element; 
at least one second alignment element disposed on the exterior surface of the bottom portion, wherein the at least one second alignment element is configured to engage the at least one first alignment element; and 
at least one second magnetic element disposed within the at least one first alignment element, the at least one second magnetic element configured to engage with the at least one first magnetic element. 
12. 	The electronic device of claim 6, further comprising: 
an opening extending through the partially enclosed base end; and 
a plug positioned on the bottom portion of the housing, wherein the plug extends into or at least partially through the opening. 
13. 	The electronic device of claim 6, further comprising a light ring disposed around the top portion of the housing between an annulus of the open end of the sleeve and a lip around the top portion of the housing. 
14. 	The electronic device of claim 6, further comprising an audio diffuser interposed between the top portion of the housing and the bottom portion of the housing. 
15. 	The electronic device of claim 14, wherein the audio diffuser comprises: 
a first portion having a dome shape directed towards a top of the electronic device; and 
a second portion having a bell shape directed towards a bottom of the electronic device. 
16. 	The electronic device of claim 6, wherein the sleeve includes one or more orifices extending through at least a portion of the wall proximate to the partially enclosed base end. 
17. 	The electronic device of claim 6, wherein the housing comprises a plurality of legs adjoining a bottom surface of the top portion and a top surface of the bottom portion, and wherein at least one gap is interposed between at least two adjacent legs of the plurality of legs. 
18. 	The electronic device of claim 6, wherein: 
the housing comprises a leg extending between the top portion and the bottom portion; and 
the leg includes a channel through which one or more electrical connections are disposed, the one or more electrical connections connecting a first electrical component in the top portion with a second electrical component in the bottom portion. 
19. 	The electronic device of claim 6, further comprising: 
a first loudspeaker positioned within the top portion of the housing, the first loudspeaker oriented to emit sound toward the bottom portion of the housing; and 
a second loudspeaker positioned within the bottom portion of the housing, the second loudspeaker oriented to emit sound toward the top portion of the housing. 
20. 	The electronic device of claim 19, wherein at least one of: 
the first loudspeaker comprises a woofer loudspeaker; or 
the second loudspeaker comprises a tweeter loudspeaker.

a housing including a top portion and a bottom portion; 



a first loudspeaker positioned within the top portion and aligned to 
a second loudspeaker positioned within the bottom portion and aligned to output second sound towards the top portion; and 

an audio diffuser interposed between the first loudspeaker and the second loudspeaker. 
2. 	The electronic device of claim 1, wherein the audio diffuser comprises: 
a dome-shaped portion, a first apex of the dome-shaped portion being directed towards the first loudspeaker; and 
a bell-shaped portion, a second apex of the bell-shaped portion being directed towards the second loudspeaker. 
3. 	The electronic device of claim 1, further comprising a sleeve configured to engage with the housing, the sleeve having a partially enclosed base end and a top end, and a portion of the sleeve comprising at least one of fabric, plastic, or wood. 
4. 	The electronic device of claim 1, wherein: 
the housing comprises a plurality of legs adjoining a bottom surface of the top portion and a top surface of the bottom portion; and 
at least one gap is interposed between at least two adjacent legs of the plurality of legs. 
5. 	The electronic device of claim 1, wherein the top portion includes a first exterior surface and the bottom portion includes a second exterior surface, further comprising: 
first protrusions extending radially outward on the first exterior surface of the top portion; 
second protrusions extending radially outward on the second exterior surface of the bottom portion; 
a sleeve configured to engage with the housing, the sleeve having an interior surface; and 
at least one of: 
first indentations disposed on the interior surface of the sleeve, individual indentations of the first indentations configured to engage with a first corresponding first protrusion of the first protrusions; or 
second indentations disposed on the interior surface of the sleeve, individual indentations of the second indentations configured to engage with a second corresponding second protrusion of the second protrusions. 
6. 	The electronic device of claim 1, further comprising: 
a sleeve configured to engage with the housing, the sleeve including an opening extending through a base end of the sleeve; and 
a plug positioned on the bottom portion, wherein the plug extends at least partially into or at least partially through the opening. 














7. 	A device comprising: 
a housing including a top portion and a bottom portion; 
one or more legs extending between the top portion and the bottom portion, the one or more legs offsetting the top portion and the bottom portion defining a gap between the top portion and the bottom portion; 
an audio diffuser disposed at least partially within the gap; 
a first loudspeaker disposed within the top portion and being oriented to output first sound towards the audio diffuser; and 
a second loudspeaker disposed within the bottom portion and being oriented to output second sound towards the audio diffuser. 
8. 	The device of claim 7, wherein: 
the first loudspeaker comprises a woofer loudspeaker or a mid-range loudspeaker; and 
the second loudspeaker comprises a tweeter loudspeaker. 
9. 	The device of claim 7, wherein the audio diffuser comprises: 
a dome-shaped portion, a first apex of the dome-shaped portion being directed towards the first loudspeaker; and 
a bell-shaped portion, a second apex of the bell-shaped portion being directed towards the second loudspeaker. 
10. 	The device of claim 7, further comprising a sleeve, wherein at least a portion of the housing is configured to reside within the sleeve. 
11. 	The device of claim 10, wherein: 
the sleeve includes an open end and a partially-enclosed base end; 
the partially-enclosed base end includes an opening; and 
the bottom portion includes a plug that extends at least partially into or at least partially through the opening. 
12. 	The device of claim 10, wherein the sleeve includes a plurality of openings that are positioned adjacent to the gap. 
13. 	The device of claim 7, wherein the audio diffuser, the first loudspeaker, and the second loudspeaker are axially aligned within the housing. 
14. 	The device of claim 7, wherein the top portion includes a light indicator that indicates an operational state of the audio device. 
15. 	A device comprising: 
a housing including: 
a top portion; 
a bottom portion; and 
one or more legs extending between the top portion and the bottom portion, wherein the one or more legs offset the top portion and the bottom portion resulting in a gap disposed between the top portion and the bottom portion; 
a first loudspeaker disposed within the top portion; a second loudspeaker disposed within the bottom portion; and 
an audio diffuser at least partially disposed within the gap. 
16. 	The device of claim 15, wherein: 
the first loudspeaker is oriented toward the audio diffuser; 
the second loudspeaker is oriented towards the audio diffuser; and 
the first loudspeaker, the second loudspeaker, and the audio diffuser are centrally aligned within the device. 
17. 	The device of claim 15, wherein the audio diffuser comprises: 
a dome-shaped portion, a first apex of the dome-shaped portion being directed towards the first loudspeaker; and 
a bell-shaped portion, a second apex of the bell-shaped portion being directed towards the second loudspeaker. 
18. 	The device of claim 15, wherein the audio diffuser comprises: 
a first portion oriented towards the first loudspeaker, the first portion having a first shape; 
a second portion oriented towards the second loudspeaker, the second portion having a second shape that is different than the first shape. 
19. 	The device of claim 15, further comprising a sleeve configured to couple to the housing, wherein at least a portion of the housing resides within the sleeve. 
20. 	The device of claim 15, further comprising at least one of: 
one or more microphones disposed in the top portion; 
one or more buttons disposed on the bottom portion; or 
a light indicator disposed on the top portion and indicating an operational state of the device.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fincham (US Pub. 20090147980).
Regarding claim 1, Fincham discloses an electronic device (see abstract) comprising: 
a housing including a top portion and a bottom portion (see fig. 8; note the limitation “including a top portion and a bottom portion” is broad and interpreted reasonably broadly reads on the reference, since mostly all objects or devices would have a top portion and a bottom portion); 
a first loudspeaker positioned within the top portion and aligned to output first sound towards the bottom portion (see fig. 8, item 807; paragraph 83); and
a second loudspeaker positioned within the bottom portion (see fig. 8, item 808; paragraph 83); and 
an audio diffuser interposed between the first loudspeaker and the second loudspeaker (see fig. 8, item 803; paragraph 83).
Fincham fails to disclose that the second loudspeaker is aligned to output second sound towards the top portion. 
However, Fincham discloses, in an alternate embodiment, that the second loudspeaker is aligned to output second sound towards the top portion (see fig. 6; paragraph 78-79).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Fincham’s alternate embodiment of the second loudspeaker is aligned to output second sound towards the top portion with Fincham’s electronic device in order to generate increased audio output, without necessarily requiring the use of a larger driver (see paragraph 79).
Regarding claim 3, Fincham discloses the electronic device of claim 1.
Fincham fails to disclose, further comprising a sleeve configured to engage with the housing, the sleeve having a partially enclosed base end and a top end, and a portion of the sleeve comprising at least one of fabric, plastic, or wood.
However, examiner takes official notice the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated a sleeve configured to engage with the housing, the sleeve having a partially enclosed base end and a top end, and a portion of the sleeve comprising at least one of fabric, plastic, or wood with Fincham’s electronic device in order to improve acoustic output and aesthetics.
Regarding claim 6, Fincham discloses the electronic device of claim 1.
Fincham fails to disclose, further comprising: a sleeve configured to engage with the housing, the sleeve including an opening extending through a base end of the sleeve; and a plug positioned on the bottom portion, wherein the plug extends at least partially into or at least partially through the opening.
However, examiner takes official notice the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated a sleeve configured to engage with the housing, the sleeve including an opening extending through a base end of the sleeve; and a plug positioned on the bottom portion, wherein the plug extends at least partially into or at least partially through the opening with Fincham’s electronic device in order to improve acoustic output and aesthetics.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654